Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 1 of 22




                EXHIBIT C
         Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 2 of 22




                     GUARANTY OF PAYMENT AND PERFORMANCE

                THIS GUARANTY OF PAYMENT AND PERFORMANCE (the "Guaranty") is
made as of March 4, 2014 by AVI "ZISHA" LIPSCHUTZ, an individual ("Zisha"), DOV
NEWMARK, an individual ("Dov"), and LARRY LIPSCHUTZ, an individual ("Larry", and
together with Dov and Larry and with their successors and assigns, each a "Guarantor" and
collectively, jointly and severally, the "Guarantor"), in favor of CAPITAL FUNDING, LLC, a
Maryland limited liability company, having its principal offices at 1422 Clarkview Road,
Baltimore, Maryland 21209, as agent (in such capacity, and together with its successor and
assigns, "Agent"), for itself and the other financial institutions from time to time party to the
Loan Agreement (defined below).

               Pursuant to that certain Loan Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the "Loan Agreement"), by and
among Borrower, such other borrowers that may become "Borrower" under the Loan
Agreement, Agent, various financial institutions as are, or may from time to time become, parties
thereto as lenders (each a "Lender" and collectively, "Lenders"), Borrower has requested that
Lenders make the Loan to Borrower. All capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.

              Lenders are not willing to make the Loan, or otherwise extend credit, to Borrower
unless Guarantor unconditionally guarantees payment and performance to Lender of the Loan
Obligations.

                Guarantor is the owner of a direct or indirect interest in Borrower, and Guarantor
will directly benefit from Lenders' making the Loan to Borrower.

              NOW, THEREFORE, as an inducement to Lenders to make the Loan to
Borrower, and for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

                                     ARTICLE I
                           NATURE AND SCOPE OF GUARANTY

               1.1    Guaranty of Loan Obligations.

                (a)    Guarantor hereby irrevocably and unconditionally guarantees to Lenders
and Agent and its successors and assigns, on a joint and several basis, the payment of the Debt
and the performance of the other Loan Obligations as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise. Guarantor hereby
irrevocably and unconditionally covenants and agrees that it is liable for the Loan Obligations as
a primary obligor. Guarantor acknowledges and agrees that this Guaranty is intended to be a
contract of suretyship and that Guarantor has agreed to act as a surety to Lender.

               (b)    Notwithstanding anything contained herein to the contrary, the guaranty
by Larry (but not Zisha or Dov) under paragraph (a) of this Section, and any payments required
         Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 3 of 22



to be made by Larry (but not Zisha or Dov) under Section 1.4 hereof shall be limited to Ten
Million and No/100 Dollars ($10,000,000.00).

                 (c)     In addition, in the event that Borrower and Operator, as applicable, satisfy
the conditions set forth below, then during the period that such conditions are satisfied, Larry
shall have no liability under the Guaranty. Notwithstanding the foregoing, in the event that
Borrower and Operator, as applicable, currently or subsequently fail to satisfy the conditions set
forth below at any time before all Loan Obligations have been satisfied and paid in full (i.e., even
after the conditions had previously been satisfied), the release of liability set forth in this Section
1.1 (c) shall be null and void. The conditions referred to above in this Section are as follows:

                     (i)    No Default or Event of Default under the Loan Agreement or any
of the other Loan Documents shall have occurred and be continuing.

                   (ii)     On a cumulative annualized trailing 6 month basis, the amount of
EBITDAR for the Operator is not less than $6,300,000.

                    (iii)  Borrower and Operator have complied in full with Section 4.14 of
the Loan Agreement, the HUD Financing application shall have been submitted to the HUD
Lender, and the HUD Financing shall be in process.

                        (iv)    The Borrower has furnished to the Lender evidence of satisfaction
of the condition set forth in subparagraph (ii) above.

                1.2    Nature of Guaranty. Subject to the terms and conditions set forth in this
Guaranty, this Guaranty is an irrevocable, absolute, continuing guaranty of payment and
performance and not a guaranty of collection. This Guaranty may not be revoked by Guarantor
and shall continue to be effective with respect to any Loan Obligations arising or created after
any attempted revocation by Guarantor and after (if Guarantor is a natural person) Guarantor's
death (in which event this Guaranty shall be binding upon Guarantor's estate and Guarantor's
legal representatives and heirs). The fact that at any time or from time to time the Loan
Obligations may be increased or reduced shall not release or discharge the obligation of
Guarantor to any Lender and Agent with respect to the Loan Obligations. This Guaranty may be
enforced by any Lender and Agent and any subsequent holder of all or any part of the Note and
shall not be discharged by the assignment or negotiation of all or part of the Note. This Guaranty
is independent of the obligations of Borrower under the Loan Agreement, the Note, the Security
Instrument and the other Loan Documents. This Guaranty is not secured and shall not be
deemed to be secured by the Loan Documents or by any mortgage, deed of trust or other security
instrument.

                1.3     Obligations Not Reduced by Offset. The Loan Obligations and the
liabilities and obligations of Guarantor to Lenders and Agent hereunder, shall not be reduced,
discharged or released because or by reason of any existing or future offset, claim or defense of
Borrower, or any other party, against Lenders or Agent or against payment of the Loan
Obligations, whether such offset, claim or defense arises in connection with the Loan
Obligations (or the transactions creating the Loan Obligations) or otherwise.



16820627v.8
         Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 4 of 22



                1.4    Payment by Guarantor. Subject to the terms and conditions set forth in
this Guaranty, if all or any part of the Loan Obligations shall not be punctually paid when due
(subject to any applicable notice or cure periods as provided in the Loan Agreement), whether at
demand, maturity, acceleration or otherwise, Guarantor shall, immediately upon demand by
Lenders or Agent, and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the maturity, or any other
notice whatsoever, pay in lawful money of the United States of America, the amount due on the
Loan Obligations to Lenders and Agent at Lenders' address as set forth herein. Such demand(s)
may be made at any time coincident with or after the time for payment of all or part of the Loan
Obligations, and may be made from time to time with respect to the same or different Loan
Obligations. Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.

                1.5     No Duty to Pursue Others. It shall not be necessary for Lenders or Agent
(and Guarantor hereby waives any rights which Guarantor may have to require Lenders and
Agent), in order to enforce the obligations of Guarantor hereunder, first to (a) institute suit or
exhaust its remedies against Borrower or others liable on the Loan or the Loan Obligations or
any other person, (b) enforce Lenders' and Agents rights against any collateral which shall ever
have been given to secure the Loan, (c) enforce Lenders' and Agent's rights against any other
guarantors of the Loan Obligations, (d) join Borrower or any others liable on the Loan
Obligations in any action seeking to enforce this Guaranty, (e) exhaust any remedies available to
Lenders and Agent against any collateral which shall ever have been given to secure the Loan, or
(f) resort to any other means of obtaining payment of the Loan Obligations. Lenders and Agent
shall not be required to mitigate damages or take any other action to reduce, collect or enforce
the Loan Obligations.

                 1.6   Waivers. Guarantor agrees to the provisions of the Loan Documents, and
hereby waives notice of (a) any loans or advances made by Lenders and Agent to Borrower,
(b) acceptance of this Guaranty, (c) any amendment or extension of the Note, the Loan
Agreement, Security Instruments or of any other Loan Documents, (d) the execution and
delivery by Borrower and Lender of any other loan or credit agreement or of Borrower's
execution and delivery of any promissory note or other documents arising under the Loan
Documents or in connection with the Property, (e) the occurrence of any breach by Borrower or
an Event of Default, (f) Lenders' or Agent's transfer or disposition of the Loan Obligations, or
any part thereof, (g) sale or foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Loan Obligations, (h) protest, proof of non-payment or default by Borrower and
(i) any other action at any time taken or omitted by Lenders and Agent, and, generally, all
demands and notices of every kind in connection with this Guaranty, the Loan Documents, any
documents or agreements evidencing, securing or relating to any of the Loan Obligations.
Without limiting the generality of any other waivers set forth herein, Guarantor hereby waives all
suretyship defenses and all rights under any suretyship laws in effect from time to time.

               1.7     Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately upon demand by
Lenders or Lenders, pay Lenders and Agent all costs and expenses (including court costs and
reasonable fees) incurred by Lenders and Agent in the enforcement hereof or the preservation of


16820627v.8
          Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 5 of 22



 Lenders' and Agent's rights hereunder. The covenant contained in this Section shall survive the
 payment and performance of the Loan Obligations.

                  1.8     Effect of Bankruptcy. In the event that, pursuant to any insolvency,
 bankruptcy, reorganization, receivership or other debtor relief law, or any judgment, order or
 decision thereunder, Lenders and/or Agent must rescind or restore any payment, or any part
 thereof, received by Lenders and/or Agent in satisfaction of the Loan Obligations, as set forth
 herein, any prior release or discharge from the terms of this Guaranty given to Guarantor by
 Lenders and/or Agent shall be without effect, and this Guaranty shall remain in full force and
 effect. It is the intention of Borrower and Guarantor that Guarantor's obligations hereunder shall
 not be discharged except by Guarantor's performance of such obligations and then only to the
 extent of such performance.

                 1.9     Waiver     of   Subrogation,     Reimbursement       and    Contribution.
 Notwithstanding anything to the contrary contained in this Guaranty, Guarantor hereby
 unconditionally and irrevocably waives, releases and abrogates any and all rights it may now or
 hereafter have under any agreement, at law or in equity (including, without limitation, any law
 subrogating the Guarantor to the rights of Lenders and Agent), to assert any claim against or seek
 contribution, indemnification or any other form of reimbursement from Borrower or any other
 party liable for payment of any or all of the Loan Obligations for any payment made by
 Guarantor under or in connection with this Guaranty or otherwise; provided, however, that after
 the Loan Obligations have been paid in full and Lenders' and Agent's rights thereto are
 indefeasible under all laws, including without limitation all any bankruptcy, insolvency or other
 laws, rules, regulations or orders affecting the rights of creditors, or any proceeding affecting
 Borrower or any other party, then, and only in that event, Guarantor shall have the right to claim
 or seek contribution, indemnification or other form of reimbursement from Borrower or any
 other party liable for payment of the Loan Obligations.

                 1.10 Covenant. Until such time as the Loan Obligations are indefeasible
 satisfied in full, each Guarantor covenants that no material adverse change shall occur with
 respect to the financial condition of such Guarantor.

                 1.11 Borrower. The term Borrower as used herein has the meaning set forth in
  the Loan Agreement and shall include any new or successor limited liability company,
  corporation, association, partnership (general or limited), joint venture, trust or other individual
  or organization formed as a result of any merger, reorganization, sale, transfer, devise, gift or
. bequest of Borrower or any interest in Borrower.

                                     ARTICLE II
                      EVENTS AND CIRCUMSTANCES NOT REDUCING
                      OR DISCHARGING GUARANTOR'S OBLIGATIONS

                 Guarantor hereby consents and agrees to each of the following, and agrees that
 Guarantor' s obligations under this Guaranty shall not be released, diminished, impaired, reduced
 or adversely affected by any of the following, and waives any common law, equitable, statutory
 or other rights (including without limitation rights to notice) which Guarantor might otherwise
 have as a result of or in connection with any of the following:

 16820627v.8
         Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 6 of 22



               2.1     Modifications. Any renewal, extension, increase, modification, alteration
or rearrangement of all or any part of the Loan Obligations, the Note, the other Loan Documents,
or any other document, instrument, contract or understanding between Borrower and Lender, or
any other parties, pertaining to the Loan Obligations or any failure of any Lender or Agent to
notify Guarantor of any such action.

              2.2     Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lenders or Agent to Borrower or any Guarantor.

                2.3     Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or lack of power of
Borrower, Guarantor or any other party at any time liable for the payment of all or part of the
Loan Obligations; or any dissolution of Borrower or Guarantor, or any sale, lease or transfer of
any or all of the assets of Borrower or Guarantor, or any changes in the shareholders, partners or
members of Borrower or Guarantor; or any reorganization of Borrower or Guarantor.

                2.4     Invalidity of Obligation·s .. The invalidity, illegality or unenforceability of
all or any part of the Loan Obligations, or any document or agreement executed in connection
with the Loan Obligations, for any reason whatsoever, including without limitation the fact that
(a) the Loan Obligations, or any part thereof, exceeds the amount permitted by law, (b) the act of
creating the Loan Obligations or any part thereof is ultra vires, (c) the officers or representatives
executing the Note or the other Loan Documents or otherwise creating the Loan Obligations
acted in excess of their authority, (d) the Loan Obligations violate applicable usury laws, (e) the
Borrower has valid defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Loan Obligations wholly or partially uncollectible from Borrower, (f) the creation,
performance or repayment of the Loan Obligations (or the execution, delivery and performance
of any document or instrument representing part of the Loan Obligations or executed in
connection with the Loan Obligations, or given to secure the repayment of the Loan Obligations)
is illegal, uncollectible or unenforceable, or (g) the Note or any of the other Loan Documents
have been forged or otherwise are irregular or not genuine or authentic, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other Person be
found not liable on the Loan Obligations or any part thereof for any reason.

                2.5     Release of Obligors. Any full or partial release of the liability of
Borrower on the Loan Obligations, or any part thereof, or of any one or more co-guarantors, or
any other person or entity now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the payment of the Loan
Obligations, or any part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Loan Obligations in full without assistance or support of
any other party, and Guarantor has not been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other Persons will be liable to pay or
perform the Loan Obligations, or that Lenders or Agent will look to other Persons to pay or
perform the Loan Obligations.

               2.6     Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the Loan Obligations.


I6820627v.8
         Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 7 of 22



               2.7    Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation negligent, willful,
unreasonable or unjustifiable impairment) of any collateral, property or security at any time
existing in connection with, or assuring or securing payment of, all or any part of the Loan
Obligations.

                2.8     Care and Diligence. The failure (other than due to gross negligence or
willful misconduct) of Lenders or Agent or any other party to exercise diligence or reasonable
care in the preservation, protection, enforcement, sale or other handling or treatment of all or any
part of such collateral, property or security, including but not limited to any neglect, delay,
omission, failure or refusal of Lenders or Agent (a) to take or prosecute any action for the
collection of any of the Loan Obligations or (b) to foreclose, or initiate any action to foreclose,
or, once commenced, prosecute to completion any action to foreclose upon any security therefor,
or (c) to take or prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Loan Obligations.

                 2.9   Unenforceability. The fact that any collateral, security, security interest or
lien contemplated or intended to be given, created or granted as security for the repayment of the
Loan Obligations, or any part thereof, shall not be properly perfected or created, or shall prove to
be unenforceable or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility or value of any of the
collateral for the Loan Obligations.

               2.10 Offset. Any existing or future right of offset, claim or defense of
Borrower against Lenders or Agent, or any other Person, or against payment of the Loan
Obligations, whether such right of offset, claim or defense arises in connection with the Loan
Obligations (or the transactions creating the Loan Obligations) or otherwise.

               2.11 Merger. The reorganization, merger or consolidation of Borrower into or
with any other corporation, limited liability company or entity.

                2.12 Preference. Any payment by Borrower to Lenders or Agent is held to
constitute a preference under bankruptcy laws or for any reason Lenders or Agent are required to
refund such payment or pay such amount to Borrower or someone else.

               2.13 Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Loan Obligations, or the security and collateral
therefor, whether or not such action or omission prejudices Guarantor or increases the likelihood
that Guarantor will be required to pay the Loan Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Loan Obligations when due, notwithstanding any occurrence, circumstance, event, action, or
omission whatsoever, whether contemplated or uncontemplated, and whether or not otherwise or
particularly described herein, which obligation shall be deemed satisfied only upon the full and
final payment and satisfaction of the Loan Obligations.




16820627v.8
         Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 8 of 22



                                    ARTICLE III
                          REPRESENTATIONS AND WARRANTIES

              To induce Lenders and Agent to enter into the Loan Documents and extend credit
to Borrower, Guarantor represents and warrants to Lenders and Agent as follows:

                3.1     Benefit. Guarantor is an Affiliate of Borrower, is the owner of a direct or
indirect interest in Borrower, and has received, or will receive, direct or indirect benefit from the
making of this Guaranty with respect to the Loan Obligations.

               3.2      Familiarity and Reliance.        Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of the Borrower
and is familiar with the value of any and all collateral intended to be created as security for the
payment of the Note or Loan Obligations; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty.

              3.3     No Representation By Lenders. Neither Lenders nor Agent nor any other
party has made any representation, warranty or statement to Guarantor in order to induce the
Guarantor to execute this Guaranty.

                3.4     Guarantor's Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby, Guarantor is, and will be,
solvent, and has and will have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and has and will have property and assets sufficient
to satisfy and repay its obligations and liabilities.

               3 .5    Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not, and will not,
contravene or conflict with any law, statute or regulation whatsoever to which Guarantor is
subject or constitute a default (or an event which with notice or lapse of time or both would
constitute a default) under, or result in the breach of, any indenture, mortgage, deed of trust,
charge, lien, or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of creditors' rights.

                3.6    Survival. All representations and warranties made by Guarantor herein
shall survive the execution hereof.

                                   ARTICLE IV
                      SUBORDINATION OF CERTAIN INDEBTEDNESS

               4.1     Subordination of All Guarantor Claims. As used herein, the term
"Guarantor Claims" shall mean all debts and liabilities of Borrower to Guarantor, whether such
debts and liabilities now exist or are hereafter incurred or arise, or whether the obligations of
Borrower thereon be direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by note, contract,
open account, or otherwise, and irrespective of the Person in whose favor such debts or liabilities
16820627v.8
         Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 9 of 22



may, at their inception, have been, or may hereafter be created, or the manner in which they have
been or may hereafter be acquired by Guarantor. The Guarantor Claims shall include without
limitation all rights and claims of Guarantor against Borrower (arising as a result of subrogation
or otherwise) as a result of Guarantor's payment of all or a portion of the Loan Obligations.
Upon the occurrence of an Event of Default or Default, Guarantor shall not receive or collect,
directly or indirectly, from Borrower or any other party any amount upon the Guarantor Claims.

               4.2     Claims in Bankruptcy.         In the event of receivership, bankruptcy,
reorganization, arrangement, debtor's relief, or other insolvency proceedings involving
Guarantor as debtor, Lenders and Agent shall have the right to prove its claim in any such
proceeding so as to establish its rights hereunder and receive directly from the receiver, trustee or
other court custodian dividends and payments which would otherwise be payable upon
Guarantor Claims. Guarantor hereby assigns such dividends and payments to Lenders and
Agent. Should Lenders or Agent receive, for application upon the Loan Obligations, any such
dividend or payment which is otherwise payable to Guarantor, and which, as between Borrower
and Guarantor, shall constitute a credit upon the Guarantor Claims, then upon payment to
Lenders and Agent in full of the Loan Obligations, Guarantor shall become subrogated to the
rights of Lenders and Agent to the extent that such payments to Lenders and Agent on the
Guarantor Claims have contributed toward the liquidation of the Loan Obligations, and such
subrogation shall be with respect to that proportion of the Loan Obligations which would have
been unpaid if Lenders and Agent had not received dividends or payments upon the Guarantor
Claims.

                4.3     Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or distribution
which is prohibited by this Guaranty, Guarantor agrees to hold in trust for Lenders and Agent an
amount equal to the amount of all funds, payments, claims or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds, payments, claims
or distributions so received except to pay them promptly to Lenders and Agent, and Guarantor
covenants promptly to pay the same to Lenders and Agent.

               4.4    Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower's assets securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower's assets securing payment of the
Loan Obligations, regardless of whether such encumbrances in favor of Guarantor or Lenders
and Agent presently exist or are hereafter created or attach. Without the prior written consent of
Agent and Lenders, Guarantor shall not (a) exercise or enforce any creditor's right it may have
against Borrower, or (b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the commencement of,
or joinder in, any liquidation, bankruptcy, rearrangement, debtor's relief or insolvency
proceeding) to enforce any liens, mortgages, deeds of trust, security interests, collateral rights,
judgments or other encumbrances on assets of Borrower held by Guarantor.




16820627v.8
          Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 10 of 22



                                          ARTICLE V
                                       MISCELLANEOUS

                5.1    Waiver. No failure to exercise, and no delay in exercising, on the part of
Lenders or Agent, any right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the exercise of any other
right. The rights of Lenders and Agent hereunder shall be in addition to all other rights provided
by law. No modification or waiver of any provision of this Guaranty, nor consent to departure
therefrom, shall be effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case shall constitute
a waiver of the right to take other action in the same, similar or other instances without such
notice or demand.

               5.2    Notices. Any notice or other communication required or permitted to be
given by this Agreement or the other Loan Documents or by applicable law shall be in writing
and shall be deemed received: (a) on the date delivered, if sent by hand delivery (to the person or
department if one is specified below) with receipt acknowledged by the recipient thereof; (b)
three (3) Business Days following the date deposited in U.S. mail, postage prepaid, certified or
registered, with return receipt requested; or (c) one ( 1) Business Day following the date
deposited with Federal Express or other national overnight carrier, and in each case addressed as
follows:

If to Guarantor:       A vi "Zisha" Lipschutz
                       17 Van Winkle Road
                       Wesley Hills, NY 10952

and to:                Dov Newmark
                       1657 Hidden Lane
                       Lakewood, NJ 08701

and to:                Larry Lipschutz
                       22 Dolson Road
                       Monsey, NY 10952

with a copy to:         GUTNICKI LLP
                        4711 Golf Road, Suite 200
                        Skokie, Illinois 60076
                        Attention: Abraham A. Gutnicki, Esq.
                        Email: agutnicki@gutnicki.com


Ifto Agent:             Capital Funding, LLC
                        1422 Clarkview Road
                        Baltimore, Maryland 21209
                        Attention: Timothy Sanders, Managing Director



16820627v.8
        Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 11 of 22



with a copy to:        Seyfarth Shaw LLP
                       131 S. Dearborn, Suite 2400
                       Chicago, Illinois 60603
                       Attention: Deborah Gordon
                       Phone: 312.460.5620
                       Fax: 312.460.7620

Either party may change its or its attorney address to another single address by notice given as
herein provided, except any change of address notice must be actually received in order to be
effective.

               5.3    Financial Statements. Guarantor hereby represents and warrants that the
most recent financial statements of Borrower, Operator and Guarantor heretofore delivered to
Agent are true and correct in all material respects, that they fairly present the financial condition
of Borrower, Operator and Guarantor as of the respective dates thereof and for the period(s)
covered thereby, and that no material adverse change has occurred in the financial condition or
prospectus of Borrower, Operator or Guarantor since the respective dates thereof. Each
Guarantor shall deliver to Agent, true, complete and correct financial statements and tax returns
for the Guarantor, in such a form and detail and at such time as is required under the Loan
Agreement to deliver with respect to the Guarantor, and if a Guarantor is an Operator, then in
such a form and detail as is required under the Loan Agreement to deliver with respect to an
Operator.

               5.4    Governing Law. This Guaranty shall be governed in accordance with the
State of Maryland and the applicable law of the United States of America.

                5.5     Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term of this Guaranty,
such provision shall be fully severable and this Guaranty shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of this Guaranty, and
the remaining provisions of this Guaranty shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance from this Guaranty,
unless such continued effectiveness of this Guaranty, as modified, would be contrary to the basic
understandings and intentions of the parties as expressed herein.

              5.6    Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party or an authorized representative of the party against whom such
amendment is sought to be enforced.

                5.7     Parties Bound; Assignment; Joint and Several. This Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective successors, assigns
and legal representatives; provided, however, that Guarantor may not, without the prior written
consent of Lender, assign any of its rights, powers, duties or obligations hereunder. If Guarantor
consists of more than one person or party, the obligations and liabilities of each such person or
party shall be joint and several.

               5.8      Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.
16820627v.8
        Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 12 of 22



              5.9     Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of the facts and
documents referred to therein.

                5.10 Counterparts. To facilitate execution, this Guaranty may be executed in as
many counterparts as may be convenient or required. It shall not be necessary that the signature
of, or on behalf of, each party, or that the signature of all Persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a single instrument. It
shall not be necessary in making proof of this Guaranty to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of, each of the parties
hereto. Any signature page to any counterpart may be detached from such counterpart without
impairing the legal effect of the signatures thereon and thereafter attached to another counterpart
identical thereto except having attached to it additional signature pages.

                5.11 Rights and Remedies. If Guarantor becomes liable for any Indebtedness
owing by Borrower to Lenders and Agent, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby and the rights of
Lenders and Agent hereunder shall be cumulative of any and all other rights that Lender may
ever have against Guarantor. The exercise by Lenders or Agent of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not preclude the concurrent
or subsequent exercise of any other right or remedy. If Guarantor shall become liable for any of
the Loan Obligations, then and in that event, Lenders, Agent, its agents, accountants and
attorneys shall have the right upon prior written notice, to examine and audit, during reasonable
business hours, the records, books, management and other papers or records of Guarantor which
pertain to their financial condition or the income, expenses and operation of the Property, at the
Property or at any office regularly maintained by Guarantor where the books and records are
located. Lenders, Agents and its agents shall have the right upon notice to make copies and
extracts from the foregoing records and other papers.

              5.12 Other Defined Terms. Any capitalized term utilized herein shall have the
meaning as specified in the Loan Agreement, unless such term is otherwise specifically defined
herein.

             5.13 Post-Closing Agreement.          Guarantors consent to the Post-Closing
Agreement dated as of the date hereof executed by Borrower.

          5.14 ENTIRETY. THIS GUARANTY EMBODIES THE FINAL AND
ENTIRE AGREEMENT OF GUARANTOR, LENDERS AND AGENT WITH RESPECT
TO GUARANTOR'S GUARANTY OF THE LOAN OBLIGATIONS AND SUPERSEDES
ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS,
AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR
AND LENDER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF
THE GUARANTY, AND NO COURSE OF DEALING BETWEEN GUARANTOR AND
LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY

16820627v.8
        Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 13 of 22



NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY AGREEMENT.        THERE ARE NO ORAL
AGREEMENTS BETWEEN GUARANTOR AND LENDER.

          5.15 WAIVER OF RIGHT TO TRIAL BY JURY . . GUARANTOR HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE
SECURITY INSTRUMENTS, OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.    THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH
THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

                5.16 Reinstatement in Certain Circumstances. If at any time any payment of
the principal of or interest under the Note, the Loan Agreement or other Loan Documents, or any
other amount payable by the Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, the Guarantor's obligations hereunder with respect to such payment shall
be reinstated as though such payment has been due but not made at such time.

               5.17 Confirmation of Waivers. Each Guarantor, as guarantor, hereby makes
the following waivers:

               (a)     Guarantor waives all rights and defenses that Guarantor may have because
the Borrower's obligations to pay and perform the Loan Obligations under the Loan Agreement
are secured by real property. This means, among other things:

                     (i)     The Lenders and Agent may collect from a Guarantor without first
foreclosing on any other real or personal property collateral pledged by the Borrower or any
other Person.

                     (ii)     If the Lenders and Agent foreclose on any real prope1iy collateral
pledged by the Borrower:

                               (A)     The amount of the Debt may be reduced only by the price
for which the collateral is sold at the foreclosure sale, even if the collateral is worth more than
the sale price.

                               (B)     The Lenders and Agent may collect from Guarantor even if
the creditor, by foreclosing on the real property collateral, has destroyed any right Guarantor may
have to collect from the Borrower.



16820627v.8
        Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 14 of 22



             (b)    This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have.

                        [SIGNATURES ON FOLLOWING PAGES]




16820627v.8
  Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 15 of 22




IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the date first
above written.

                                              GUARANTOR:




                                             A vi "Zisha"




                                             Dov Newmark




                                             Larry Lipschutz
   Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 16 of 22




STATE OF NEW YORK                        )
COlJ1'l"TY OF 1~o~k\c,.J                 ) ss.:

         On                       , 2014 before me        fivr"'~"\-. Y olo~rt'-t:;·yyt<           , notary
public, personally appeared Avi "Zisha" Lipschutz, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity(is), and that by his signature(s) on the
instrument the indi             r the person upon behalf of which the individual(s) acted executed the




                                                                     AVf~1\HAM y 0t•:;:,,1 r:1•:m~
                                                             N(>'fAf~Y PUl:U·:~ 1) ,.' .~t. n ..
                                                                                             i\, ,1J \·() fd(

                                                                           N-· ,. r·1 ~ 1 ~   ::.... , ,   ~ ..   ,.J
STATE OF NEW YORK                        )
                                                                 QI.H.lhfl<i(I j,', ; I,,''                       ,. . ., •1'~i { ~,
COUNTY OF - - - - -                      ) ss.:
                                                              My commbs1on E9ir•l' ;,, ,, :                             ,! ;   ,.u, 4

         On                      , 20 I 4 before me                                                notary
public, personally appeared Dov Newmark, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity(is), and that by his signature(s) on the
instrument the individual(s) or the person upon behalf of which the individual(s) acted executed the
instrument.



Notary Public


STATE OF NEW YORK                        )
COUNTY OF _ _ __                         ) ss.:

         On                      , 2014 before me                                              , notary
public, personally appeared Larry Lipschutz, personally known to me or proved to me on the basis of
satisfactory evidence to be the in'dividual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity(is), and that by his signature(s) on the
instrument the individual(s) or the person upon behalfofwhich the individual(s) acted executed the
instrument.



Notary Public
    Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 17 of 22




IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the date first
above written.

                                                  GUARANTOR:


                                                  ------··----·----
                                                  Zisha Lipschutz


                                                      Dif,
                                                  DovN~

                                                  ---·-·-··------------
                                                  Larry Lipschutz


                                                  LENDERS:

                                                  CAPITAL FUNDING, LLC, a Maryland
                                                  limited liability company


                                                  By:    ----··-···---------·---·- ·--··--··-
                                                  Name:
                                                  Title: - - -

                                                  AGENT:

                                                  CAPITAL FUNDING, LLC, a Maryland
                                                  limited liability company


                                                  By:    ---------~--·-----
                                                  Name: __ _
                                                  Title:
                                                              ------·------




                       Signature Page to Guaranty of Payment and Performance
      Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 18 of 22




STATE OF NEW YORK                                     )
COUNTY OF _ _ __                                      ) ss.:

         On --- ---- - ···-··' 2014 before me                  - - - - -----·-----              , notary
public, personally appeared Zisha Lipschutz, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity(is), and that by his signature(s) on the
instrument the individual(s) or the person upon behalf of which the individual(s) acted executed the
instrument.



Notary Public


STA TE OF~~E\V YOftK t,A..p.._                         )
COUNTY OF           ~     f>ILIVllO                    )ss.:                             .-

         On ~        -- ~    --• 2014 before me                      _.fu~~J~ ,
public, personally appeared Dov Newmark, personally known to me or proved to me on the basis of
                                                                                                    notary

satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to rne that he executed the same in his capacity(is), and that by his signature(s) on the
instrument the individual(s) or the person upon behalf of which the individt1al(s) acted executed the
instnunent.



~,,;-,;w1q

 STATE OF NEW YORK                                        )
COUNTY OF                                                 ) ss.:

          On _ .----·-·------' 2014 befol'c me ____,,_. .______________ ___ -·-----·-·-- ' notary
 public, personally appeared Larry Lipschutz, personally known to me or proved to me on the basis of
 satisfactory evidence to be the individual(s) whose 1mmc(s) is (are) subscribed to the within instrument
 and acknowledged to me that he executed the same in his capacity(is), and that by his signature(s) on the
 instrnment the individual(s) or the person upon behalf of which the individual(s) acted executed the
 instrument.


 _   _ _   .,...,.~--~.,.- ·_w_   _ _ _ _,

 Notary Public




                                        Signature   Page to Guaranty of Payment and Performance
  Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 19 of 22




IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the date first
above written.

                                                  GUARANTOR:



                                                  Zisha Lipschutz




                                                  CAPITAL FUND ING, LLC, a Maryland
                                                  limited liability company


                                                  By:
                                                  Name: - -·--------··-- - - __ .. ________ ··---·-
                                                  Title:.~:

                                                  AGENT:

                                                  CAPITAL FUNDING, LLC, a Maryland
                                                  limited liability company


                                                 By:   - - - - - - - - - ······-· --- - ---·---·-
                                                 Name:        ------------------
                                                 Title:




                      Signature Page to Guaranty of Payment and Performance
     Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 20 of 22




STATE OF NEW YORK                                      )
                                                       ) ss. :
COUNTY OF
                       --- --
         On              _____ _ , 2014 before me - - - - - -- - - ----------• notary
public, personally appeared Zisha Lipschutz, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose namo(s) is (are) subscribed to the within instmment
and acknowledged to me that he executed the same in his capacity(is), and that by his signature(s) on the
instrument the individual(s) or the person upon behalf of which the individual(s) acted executed the
instrument.



Notary Public


STATE OF NEW YORK                                      )
COUNTY OF ----·- --·-                                  ) s'

         On          ·----·--' 2014 before me -·---·------·---- ----· __ ...            __      .• notary
public, personal ly appeared Dov Newmark, personally known to me ur proved to me on th1: basis of
satisfactory evidence to be the individual{s) whose nnmc(s) is (are) subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity(is), and that by his signaturc(s) on the
instrument the individual(s) or the person upon behalf of which the individual(s) acted executed the
instrument.



Notary Public

                          N"O <"',           o..c,
STATE or:.:Jq~,1",E'\'1Wr1""'CyrT('11)rti(             )
COUNTY OF             J::2~ ·                         )ss. :
         On ~C--b ·2~.... , 20 14 before me                           Q\"-~
                                                                      ~rv-e..--i. . __ , notary
public, personally appeared Larry Lipschutz, personally                 koowrdome
                                                                       or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (arc) subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity(is), and that by his signature(s) on th e
instrument the individual(s) or the person upon behalf of which the individual(s) acted e.xecuted the
  strument.

__ _~D _.                                                  9-Y   p"     Cheryl Gomez
Notary Public Q·-                                     l~~<'b            State of Florida
                                                      ~ . , . . ; MY COMMISSION # FF 29001
                                                      -~      if
                                                        ~oF""0       Expires: June 18, 2017



                                         Sigmaturc Page to Guamnty of Payment und Performance
 Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 21 of 22




                                SIGNATURE PAGE TO GUARANTY

 LENDER :
CAPITAL FUNDING, LLC, a Maryland limited liability company


By:
Name: _    ___;=-=--,..;:::....:...._~- -J..--- -
Title:




STATE OF M~ Y~,}Np _             )
COUNTYOF~                            ss.:


public, personally appeared
                                                                                     --e-t1/>-0      notary
                                                                rsonally known to me or proved to me on
the basis of satisfactory evidence to b the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he executed the same in his capacity(is), and that by his
signature(s) on the instrument the individual(s) or the person upon behalf of which the individual(s) acted
executed the instrument.
 Case 1:18-cv-00215-CCB Document 34-7 Filed 11/16/18 Page 22 of 22




                                SIGNATURE PAGE TO GUARANTY

AGENT;

CAPITAL FUNDING, LLC, a Maryland limited liability company


By:
Name: _    __,,~=--.........,,~-=---------1-- - -
Title:




        On                                 before me ~                    <--Sen,7&L .
                                                                          1
                                                                                                    notary
public, personally appeared                                   personally known to me or proved to me on
the basis of satisfactory evidence t be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he executed the same in his capacity(is), and that by his
signature(s) on the instrument the individual(s) or the person upon behalf of which the individual(s) acted
executed the instrument.
